Citation Nr: 0013964	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1975 to June 1978 
and additional, unverified service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
claims of entitlement to service connection for a low back 
disability and a compensable rating for chondromalacia of the 
right knee.  By a rating action in December 1999 the RO 
increased the rating for right knee disability to 10 percent. 


REMAND

The case was previously before the Board in April 2000 when 
it was remanded for further evidentiary development.  On 
review of the record following the Board's remand it is clear 
that the claims folder has been returned to the Board prior 
to completion of the mandated development. 

The mandated VA examination has not been scheduled, and the 
veteran's claims have not been readjudicated as directed by 
the Board's remand in April 2000.

Furthermore, the veteran was notified by letter of April 25, 
2000, that he had 60 days in which to submit the names of the 
health care providers who had treated him for the conditions 
at issue, and releases to enable VA to obtain records of such 
treatment.  However, the claims folder was returned to the 
Board less than 30 days after the date of that letter.  
Further, although the RO has requested verification of the 
veteran's service, and the medical records from his National 
Guard service, no response to that request is yet reflected 
in the record.  

The U. S. Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  It 
was held further that a remand by the Court or the Board 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand. 
38 U.S.C. § 303.  Finally, it was held that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to insure compliance. Stegall v. 
West, 11 Vet. App. 268 (1998).  In view of the foregoing, the 
case will be remanded for completion of the development 
required by the Board.  


1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  When they are received, the veteran's 
medical records from his National Guard 
service should be associated with the 
claims folder. 

3.  If the veteran submits the names and 
addresses of health care providers, VA or 
private, who have evaluated or treated 
him for right knee disability since 
December 1997, and the necessary 
releases, the RO should request copies of 
any previously unobtained pertinent 
medical records for association with the 
claims folder.

4.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of his right knee disability.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies.  All clinical findings 
must be set forth in the examination 
report which must clearly describe all 
manifestations of the service-connected 
disability.  Additionally, the examiner 
should provide the following opinions 
based upon the medical evidence of 
record.  In the event that it is 
determined that any opinion requested is 
not medically feasible, the examiner 
should so state, and set forth the basis 
for that determination.  The examiner 
should be asked to provide an opinion as 
to whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
opinions expressed must be supported by 
reference to the medical evidence of 
record.

5.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

6.  Following the completion all 
requested actions the RO should review 
the veteran's claims for service 
connection for a back disability and 
increased rating for his right knee 
disability, on the basis of all evidence 
of record, and all applicable law and 
regulations.  In the event it is 
determined that the veteran's service 
connection claim is well-grounded, the RO 
should conduct all development indicated 
prior to a merits review of the issue.  
If any action taken remains adverse to 
the veteran he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 


addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

